                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE



 CFL TECHNOLOGIES LLC,

                 Plaintiff,

         V.
                                                              C.A. No . 1:18-cv-01445-RGA
 OSRAM SYLVANIA, INC. and
 LEDY ANCE, LLC,

                 Defendants.



                                    MEMORANDUM ORDER

        Presently before me is Defendants' Motion to Certify the Court's Order for Interlocutory

Appeal. (D.I. 30).     The issue has been fully briefed. (D.I. 31 , 32, 33). For the reasons set forth

herein, I will deny Defendants' motion.

        On July 9, 2019, I denied Defendants' motion to dismiss the complaint. (D.I. 28).

Defendants now move for certification of interlocutory appeal, seeking appellate resolution of

two questions:

        [Question 1: W]hether the Kessler doctrine precludes claims that a patent has been
        infringed where (1) defendant, in a prior litigation, prevailed against a claim of
        infringement of that patent on some ground other than non-infringement, such as
        invalidity or inequitable conduct, or (2) in a prior litigation, plaintiff terminated its
        claims of infringement of that patent against defendant in a dismissal with
        prejudice.



        [Question 2: W]hether the "change in law" exception to issue preclusion allows
        relitigation of the enforceability of a particular patent, where a prior final, non-
        appealable judgment of unenforceability due to inequitable conduct has been
        followed by a change in law.

(D.I. 31 at 5, 11).
         "The decision of whether to grant leave to file an interlocutory appeal is 'informed by the

criteria set forth in 28 U.S.C. § 1292(b). "' Chase Bank USA, NA. v. Hess , 2011 WL 4459604, at

*1 (D. Del. Sept. 26, 2011) (quoting In re Phila. Newspapers, LLC, 418 B.R. 548,556 (E.D. Pa.

2009)). "Leave to file an interlocutory appeal may be granted when the order at issue (1)

involves a controlling question of law upon which there is (2) substantial grounds for difference

of opinion as to its correctness, and (3) if appealed immediately, may materially advance the

ultimate termination of the litigation." In re SemCrude, L.P. , 407 B.R. 553, 556-57 (D. Del.

2009) (citing Katz v. Carte Blanche Corp. , 496 F.2d 747, 754 (3d Cir. 1974)); see also 28 U.S .C.

§ 1292(b). "Interlocutory appeal is meant to be used sparingly and only in exceptional cases

where the interests cutting in favor of immediate appeal overcome the presumption against

piecemeal litigation." Delalla v. Hanover Ins. , 2010 WL 3908597, at *3 (D.N.J. Sept. 30,

2010).

         " An interlocutory appeal materially advances litigation if it ( 1) eliminates the need for

trial, (2) eliminates complex issues so as to simplify the trial, or (3) eliminates issues to make

discovery easier and less costly." L.R. v. Manheim Twp. Sch. Dist., 540 F. Supp. 2d 603,613

(E.D. Pa. 2008) (cleaned up).

         Defendants have failed to show that an interlocutory appeal will materially advance the

ultimate termination of this litigation. They argue that four out of five patents would drop from

the case if the Federal Circuit agreed with them on the Kessler doctrine issue. (D.I. 31 at 17).

This assumes that I find that the accused products are "essentially the same" as those that were

accused in the prior litigation. (Id.) . They also argue that at least three, and potentially (although

less likely) all five, patents would drop from the case if they were to prevail on their issue




                                                   2
preclusion argument. (Id. at 18). As a final point, they note that knowing the answers to these

legal questions may promote settlement. (Id.) .

       Defendants ' piecemeal theory of how an appeal may eliminate the need for a trial is not

persuasive. Essentially, they would need to have a sweeping victory on all of their theories for

the appeal to have any impact on the proceedings in this court. On the question of simplifying

issues for trial or lessening discovery, as far as I can tell, each accused product is accused of

infringing each patent-in-suit, each patent-in-suit has the same inventor, and all of the patents-in-

suit are related. (D.I. 1). If Defendants fail to eliminate any of the five patents-in-suit from the

case, the most likely outcome is that the scope of discovery and the difficulty of the remaining

legal issues will be unaffected. Thus, I do not think that an interlocutory appeal is likely to

materially advance this litigation.

       There may be grounds for a difference of opinion, and room for appellate clarification, on

the issues identified by Defendants. Resolution of these particular issues is, however, best

reserved for appeal following a final judgment in this case. Defendants' Motion to Certify the

Court' s Order for Interlocutory Appeal (D.I. 30) is DENIED.




       IT IS SO ORDERED this 2,1_day of August 2019.




                                                  3
